TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 27, 2020



                                      NO. 03-19-00828-CV


                                 Luis Alberto Vences, Appellant

                                                  v.

          Marissa Garcia Robledo, Evangelina Robledo, Andrew Emerito Costilla,
                   James Stephen Sustaita, and Mary Prado, Appellees




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the order denying the petition for bill of review signed by the trial court

on November 8, 2019. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the trial court’s order denying the petition for bill of review.

Therefore, the Court affirms the trial court’s order denying the petition for bill of review.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.